                                                                                   oiv.
                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA                              PM2;57
                             AUGUSTA DIVISION


UNITED STATES OF AMERICA                                                          bA.


              V.                            INDICTMENT NO.


DREQUAN CHARLES GRAY
                                                     CRn 8 - 00 77
                                    ORDER

       Based upon the application of the Government, and for good cause shown

therein, it is hereby ORDERED:

      That the above-styled indictment, and all process issued thereunder, be sealed

until further Order of this Court, excepting only such disclosures as necessary to

effect service of process.

      So ORDERED this        /   day of December 2018.




                                      J^ES E. GRAHAM
                                        NITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
